UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2331


ALI VICTOR YAGO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 24, 2011                  Decided:   August 5, 2011


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Payne, PAYNE & ASSOCIATES, Washington, D.C., for
Petitioner.    Tony West, Assistant Attorney General, John S.
Hogan, Senior Litigation Counsel, Ashley Y. Martin, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ali Victor Yago, a native and citizen of Burkina Faso,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)       dismissing   his     appeal    from     the    immigration

judge’s denial of his application for asylum, withholding of

removal, and protection under the Convention Against Torture.

            Before this court, Yago challenges the determination

that he failed to establish his eligibility for relief.                            More

specifically,       Yago     contends      that     the    adverse        credibility

determination reached by the immigration judge and affirmed by

the Board was not supported by substantial evidence, and that

the Board and the immigration judge erred in concluding that he

failed to establish past persecution or a well-founded fear of

future     persecution      on   account      of   his    involvement       with    an

organization       that    educated   young     girls     about    the    dangers    of

female genital mutilation.

            A     determination   regarding        eligibility      for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                       INS v. Elias–

Zacarias, 502 U.S. 478, 481 (1992).                Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                  Legal issues are

reviewed     de    novo,     “affording       appropriate    deference       to     the

                                          2
[Board]’s      interpretation      of    the   [Immigration          and    Nationality

Act] and any attendant regulations.”                   Li Fang Lin v. Mukasey,

517 F.3d 685, 691–92 (4th Cir. 2008).                   This court will reverse

the    Board    only   if   “the    evidence       .    .    .     presented    was   so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                 Elias–Zacarias, 502 U.S. at

483–84; see also Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.

2002).     Furthermore, “[t]he agency decision that an alien is not

eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                  Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

            We have reviewed the evidence of record and conclude

that     substantial    evidence        supports       the       adverse    credibility

finding.       We further conclude that, notwithstanding the adverse

credibility      determination,         Yago   failed       to    present    sufficient

independent evidence of past persecution, as discussed in Camara

v. Ashcroft, 378 F.3d 361, 370-71 (4th Cir. 2004).                         We therefore

uphold the denial of Yago’s requests for asylum and withholding

of removal.      See Camara, 368 F.3d at 367 (“Because the burden of

proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

applicant who is ineligible for asylum is necessarily ineligible

for withholding of removal under [8 U.S.C.] § 1231(b)(3).”).

                                           3
           Finally,   we   hold    that       substantial     evidence    supports

the finding that Yago failed to meet the standard for relief

under the Convention Against Torture.               To obtain such relief, an

applicant must establish “that it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”      8 C.F.R. § 1208.16(c)(2) (2011).                    Yago simply

failed to make this showing before the immigration court.

           Accordingly,    we     deny       the   petition   for     review.      We

dispense   with   oral     argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                         4